Citation Nr: 1450664	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for traumatic brain injury (TBI) residuals prior to December 3, 2013.

2.  Entitlement to a rating in excess of 40 percent for TBI residuals from December 3, 2013.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for headaches associated with TBI residuals.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March to June 1973, April to December 2000, January 2003 to April 2004, and from August 2005 to October 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in October 2013 for further development by another Veterans Law Judge; it is now before the undersigned.

A February 2014 decision increased the rating for the Veteran's TBI residuals to 40 percent, effective December 3, 2013, and granted a separate 10 percent rating for headaches associated with TBI, effective December 3, 2013.  As the headaches are part of rating assigned to the TBI issue in appellate status, the appropriate rating assigned to the headache disability is also in appellate status.  As such, the issues on appeal have been recharacterized to reflect these changes, and the consideration of "staged" ratings for the Veteran's TBI residuals.

Further in this regard, in April 2014, the Veteran disagreed with this February 2014 decision, to include the effective dates assigned to the increased ratings.  The Agency of Original Jurisdiction (AOJ) correctly informed the Veteran that these issues were already in appellate status; that is, as the entire period since the Veteran's March 23, 2010 claim is under appeal, the date during that period that an increased rating is warranted is in appellate status.  Below, the Board specifically addresses these aspects of the appeal.

The Board notes that the prior remand orders requested a new PTSD examination with an opinion regarding employability.  The AOJ thereafter adjudicated the matter of a total disability rating based on individual unemployability (TDIU) based on the interpretation that the Board had implicitly found that matter was on appeal.  However, the prior remand did not add the matter of entitlement to the issues then on appeal, nor did it include any language which suggests the VLJ at the time determined the matter had been implicitly raised under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Moreover, for reasons discussed further below, the Board notes that there is nothing of record which suggests or alleges that the Veteran is unemployed, or unemployable, due to service connected disabilities.  Notably, the most recent supplemental statement of the case (SSOC) does not include TDIU as a matter on appeal.  The Veteran has not disagreed with the February 2014 rating decision denying TDIU.  Consequently, the matter of entitlement to TDIU is not currently before the Board.

The Board notes that the prior remand incorrectly stated the current rating assigned to the service-connected PTSD disability.  The correct rating of 30 percent is listed above.


FINDINGS OF FACT

1.  Prior to December 3, 2013, the Veteran's TBI residuals were manifested by complaints of three or more subjective symptoms that moderately interfered with work and family, corresponding to a severity level of "2" under the applicable rating criteria.

2.  Throughout the evaluation period, the Veteran's TBI residuals were manifested by the highest severity level of "2" under the applicable rating criteria, due to both  objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, and three or more subjective symptoms that moderately interfere with work and family.

3.  The Veteran's PTSD is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

4.  The Veteran's headaches associated with TBI residuals have been shown to be manifested by characteristic prostrating attacks of headache pain averaging once every month during the entire period on appeal.  


CONCLUSIONS OF LAW

1.  A rating of 40 percent (but no higher) is warranted for the Veteran's TBI residuals for the period from March 23, 2010 (date of service connection) to December 2, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8045 (2014).

2.  From December 3, 2013, a rating in excess of 40 percent is not warranted for the Veteran's TBI residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8045 (2014).

3.  A rating in excess of 30 percent is not warranted for the Veteran's PTSD at any time in appellate status.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2014).

4.  A 30 percent rating (but no higher) is warranted for headaches associated with the Veteran's TBI residuals from March 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  The appeals seeking increased ratings for TBI residuals and the associated headaches are from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran's claim seeking an increased rating for PTSD stems from a request for a higher rating.  Therefore, the VCAA requirement for that matter is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his service connection and increased rating claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  These matters were most recently readjudicated in a March 2014 SSOC.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In so finding, the Board notes that a formal finding of unavailability was originally issued for the Veteran's STRs from active duty, though it appears those records were thereafter found and associated with the record.  Notably, the Veteran has not indicated that any pertinent records remain outstanding.  VA examinations were conducted in May 2010, July 2010, and December 2013 (pursuant to the October 2013 remand).  Together, these are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and the associated reports note all findings necessary for rating the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met. 

In October 2013, the Board remanded the case to obtain updated VA treatment records and new VA examinations.  Review of the post-remand development indicates compliance with the prior remand directives; the Veteran's representative has indicated the same.  See Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the claim for an increased rating for PTSD was received on March 23, 2010, the period for consideration is from March 23, 2009 to the present.  Where, as with the present claims seeking higher ratings for TBI residuals and associated headaches, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

TBI residuals 

The Veteran's TBI residuals are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Cognitive impairment and subjective symptoms (unless such symptoms have a distinct diagnosis which may be evaluated under another diagnostic code) are to be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Emotional or behavioral dysfunction is to be evaluated under § 4.130 (when there is a diagnosis of a mental disorder) or under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (when there is no diagnosis of a mental disorder).  Physical (including neurological) dysfunction is to be evaluated under an appropriate diagnostic code; each such condition is to be evaluated separately (as long as the same signs and symptoms are not used to support more than one evaluation), and then the evaluations are to be combined under § 4.25.  The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," then the overall percentage evaluation is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

For the facet of memory, attention, concentration, and executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet of judgment, a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet of social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.  [There is no "total" level for this facet.]

For the facet of orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet of motor activity (with intact motor and sensory system), a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet of visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet of subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).  [There is no "3" level or "total" level for this facet.]

For the facet of neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  [There is no "total" level for this facet.]

For the facet of communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet of consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma.  [There is no "1" level, "2" level, or "3" level for this facet.]

Code 8045 also includes the following pertinent Notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

A February 2010 VA TBI screen was positive, and a cotemporaneous VA mental status evaluation showed no abnormalities of cognition, judgment, motor activity, orientation, memory, communication, consciousness, or social interaction.

On May 2010 VA psychiatric examination, the Veteran reported being married, having contact with his children and grandchildren, having leisure interests, being employed, and engaging in some social contact.  The examiner noted no abnormalities of cognition, judgment, motor activity, orientation, memory, communication, consciousness, or social interaction.  On subsequent July 2010 VA examination, the Veteran was still married, and maintained a good relationship with family and friends, while pursuing certain leisure interests.  He was employed at the time.  A cognitive status examination showed the Veteran fell within the average range, which the examiner noted was not indicative of impairment.  The Veteran reported subjective memory impairment, though the examiner noted no indication of such related to his mild TBI.  Otherwise, the Veteran was noted to be socially appropriate, with normal judgment, orientation, motor activity, communication, comprehension, and consciousness.  He did, however, note at least one neurobehavioral effect that interfered with the Veteran's work.

On January 2011 VA evaluation, the Veteran reported memory lapses, sensitivity to bright light, sleep disturbances, dizziness, incoordination, hearing sensitivity, numbness and tingling, changes in taste and smell, increases and decreases in appetite, decreased attention or concentration, difficulty with certain decisions, slow thinking, fatigue, anxiety, and depression.  The Veteran reported that these symptoms moderately interfered with his work.  In February 2011, the Veteran again reported the same symptoms, and also included nausea, poor frustration tolerance, and one episode of disorientation or confusion; he stated that the symptoms moderately interfered with his work and marriage.

On December 2013 VA psychiatric examination, the examiner addressed facets of the Veteran's TBI, noting objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  No abnormalities of judgment, social interaction, orientation, motor activity, neurobehavioral effects, communication, or consciousness were noted.  In a subsequent addendum, the examiner clarified that the impairment of memory noted above was attributable to the Veteran's TBI residuals rather than his PTSD.

The evidence shows that, prior to December 3, 2013, the Veteran's TBI was manifested by subjective complaints (in January and February of 2011) of three or more symptoms which moderately interfered with work and family, which corresponds to a severity level of "2" under the subjective symptoms facet in Diagnostic Code 8045.  Therefore, a higher rating of 40 percent is warranted prior to December 3, 2013.  Here, this rating is warranted throughout the period on appeal, which stems from the March 23, 2010 claim. 

What remains for consideration is whether the Veteran's TBI residuals warrant a rating in excess of 40 percent at any time during the period on appeal.  The evidence shows that at no point during the entire period of the claim have his TBI residuals been shown to have caused impairment with a severity level higher than "2" in any facet.  Specifically, there is nothing of record showing any impairment of judgment, social interactions, orientation, motor activity, visual-spatial orientation, communication, or consciousness.  The only facets with any noted impairment are memory, attention, concentration, and executive functions, subjective symptoms, and neurobehavioral effects.  Nothing of record shows moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; a rating higher than 40 percent cannot be established based on subjective symptoms; and nothing of record shows neurobehavioral effects which interfere with or preclude workplace or social interactions on most days, or that occasionally require supervision for the safety of the Veteran or others.  Furthermore, the Veteran has been separately rated under applicable diagnostic codes for emotional/behavioral impairment (i.e., for PTSD) and for physical impairment (i.e., for a headaches).  Because no facet has been evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet, which is a "2" level in this case (warranting a 40 percent rating).  Accordingly, the Board finds that a rating in excess of 40 percent for TBI is not warranted at any time during the evaluation period.

Consequently, the Board finds that the evidence reasonably shows that a rating of 40 percent (but not higher) is warranted for TBI residuals from the period March 23, 2010 to December 3, 2013.  However, the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted for such disability at any point during the period on appeal.  In that regard, there is no doubt to be resolved in the Veteran's favor.

PTSD

The Veteran's PTSD has been rated under Code 9411 and the General Rating Formula for Mental Disorders, which provides the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On February 2010 VA evaluation, the Veteran was assigned a GAF of 65 for his PTSD and depression.  On mental status evaluation, the examiner noted normal speech, depressed mood, occasional anger, with normal thoughts, insight, and judgment.  The Veteran denied delusions, hallucinations, or suicidal or homicidal ideation, and his memory was intact.  A separate February 2010 VA treatment record notes a GAF of 55, and that the Veteran was more short-tempered.  In March 2010, he was given a GAF of 60, and noted to have appeared gruff (though appropriately dressed).  The Veteran reported irritability at the time.  In an April 2010 statement, he reported his PTSD had interfered with his promotion.

On May 2010 VA examination, the Veteran reported being married and having contact with his children and grandchildren, as well as attending social events, and remaining connected to groups like the Veterans of Foreign Wars (VFW) and American Legion.  He was employed, and endorsed several leisure interests.  The examiner noted he was groomed and dressed appropriately, and displayed normal affect, speech, attention, thoughts, insight, judgment, and memory.  He was anxious, but denied any delusions, hallucinations, or suicidal or homicidal ideation.  The examiner also noted no history of violence, problems with activities of daily living, or obsessive or ritualistic behavior.  The Veteran had good impulse control, and the examiner opined that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

On July 2010 VA examination, the Veteran again reported being married, having contact with his children, and being a member of the VFW and Legion, as well as pursuing certain leisure interests.  He was still employed at the time, and reported beginning to have memory problems after his second deployment.  The examiner noted that he was clean and groomed, with normal speech, thoughts, insight, and judgment.  His attention and impulse control were good, with no reports of delusions or hallucinations, and no signs of obsessive or ritualistic behavior.  The examiner assigned the Veteran a GAF of 60, and opined that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In February 2012, the Veteran's wife reported he was irritable and had mood swings; he was assigned a GAF of 58.  In April 2012, he was noted to be well-rested with a good sense of humor, and looking forward to retirement.  He was assigned a GAF of 58.  In October 2012, he was groomed, clean, with neutral mood and normal affect.  His speech was relevant and spontaneous, his thoughts were logical and goal-directed with relevant content, and he had adequate insight.  He denied delusions, suicidal or homicidal ideation, and hallucinations.  He was assigned a GAF of 59.  In April 2013, he was again noted to be groomed with neutral mood and normal affect, relevant and spontaneous speech, logical and goal-directed thoughts of relevant content, and adequate insight.  He denied suicidal or homicidal ideations, and the examiner did not note any delusions or abnormalities of perception.  He was assigned a GAF of 62.

On December 2013 VA examination, the Veteran reported he was still married, living with his wife, and that they had seven grandchildren.  He also reported having retired from his job managing a grain elevator after 25 years, suggesting that he was encouraged to retire.  The Veteran believed he was not getting along with his supervisors, and that his chances to move into upper management "evaporated" because he had changed.  He also reported difficulty remembering names of people on his second deployment, a constricted social network, some leisure interests (carpentry and painting), emotional numbing, avoidance, irritability, and some concentration problems.  The examiner also noted anxiety and chronic sleep impairment.  The Veteran was appropriately dressed and groomed, with euthymic mood and appropriate affect.  Thought process was logical, and thought content revealed no unusual material (i.e., delusions or hallucinations).  He was able to do reverse spelling and serial 7 subtractions, and his judgment was not impaired.  The examiner indicated he was not a danger to himself or others.  The examiner assigned a GAF of 60, and opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Notably, he also diagnosed cognitive disorder NOS, but noted that one GAF score of 60 best represented the symptoms of both, and trying to separate the two was impractical.

First, the Board notes that, notwithstanding the presence of psychiatric diagnoses other than PTSD, the December 2013 examiner indicated that separating the symptoms and impairment attributable to each would be impractical.  Therefore, the Veteran's impairment will be evaluated based on all psychiatric symptoms noted.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The evidence of record shows the Veteran's PTSD has consistently been found to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as evidenced by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, which is consistent with a 30 percent rating under the applicable rating criteria.  38 C.F.R. § 4.130.  However, the disability is not shown to have caused occupational and social impairment with reliability and productivity, deficiencies in most areas, or total occupational and social impairment, as evidenced by his continuing relationships with family, social groups, and pursuit of leisure activities.  While he does endorse some irritability, difficulty maintaining work relationships, and memory impairment, there is nothing suggesting that these symptoms have caused the heightened degree of occupational or social impairment required to warrant a higher rating.

Furthermore, there is nothing of record suggesting his PTSD has been productive of recurrent panic attacks, impaired judgment or abstract thinking, flattened affect, abnormal speech, disturbances of motivation or mood neglect of hygiene or personal appearance.  He has never reported any delusions, hallucinations, or suicidal or homicidal ideation.  Notably, his GAF scores throughout the period on appeal have consistently been between 55 and 65, reflecting mild to moderate symptoms and impairment.  Accordingly, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time during the evaluation period.  

The preponderance of the evidence weighs against a finding that the Veteran's PTSD warrants a rating in excess of 30 percent at any point during the evaluation period.  There is no doubt to be resolved, and the appeal seeking an increased rating for PTSD must be denied.


Headaches associated with TBI residuals

The Veteran's chronic headaches, moderate, tension type, have been rated under Code 8100, which provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks averaging once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.

The Veteran has consistently reported headaches which began during his second deployment, and have progressively increased in severity.  In April 2010, he reported his headaches had increased in frequency and severity.  In his November 2010 notice of disagreement, the Veteran reported daily headaches ranging from mild to severe.  In January and February 2011, the Veteran reported during TBI consultations that he experienced mild to moderate headaches which interfered with his work and family.  On December 2013 VA examination, the Veteran reported right-sided headaches about two to four times a week, and that about ten times a year, he gets an incapacitating headache that lasts about half a day.  The examiner therefore noted that he appears to have prostrating type headaches approximately once a month.  These headaches are not completely prostrating, and do not cause severe economic inadaptability.  He reports he has never missed work due to headaches, but they were quite distracting.  

Consequently, the Board finds the evidence reasonably shows the Veteran's headaches have been manifested by characteristic prostrating attacks averaging once a month during the entire period under appeal - that is, since March 23, 2010.  Therefore, a higher rating of 30 percent is warranted.  However, nothing of record suggests that the Veteran's headaches have been productive of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, as evidenced by the examiner's direct opinion to the contrary and the Veteran's own admission that he has never missed work due to a headache.  Therefore, a higher rating of 50 percent is not warranted.  

The evidence reasonably shows that a 30 percent rating is warranted for the Veteran's headaches associated with TBI residuals effective March 23, 2010; the preponderance of the evidence weighs against a finding that a rating in excess of 30 percent is warranted.  To that end, there is no doubt to be resolved in the Veteran's favor.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's TBI residuals manifest in impairment of cognitive function and associated physical and emotional symptoms (which are contemplated under the ratings criteria for PTSD and headaches).  There is nothing of record suggesting the Veteran has experienced extraordinary symptoms not contemplated by the rating criteria for TBI residuals, PTSD, or headaches.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted. 

Furthermore, as noted earlier, the Board acknowledges that the prior remand requested a VA examiner comment on the effect of the Veteran's PTSD on his ability to obtain or pursue substantially gainful employment.  However, as noted above, the issue was neither added to the list of issues on appeal, nor was there any substantive discussion in the prior remand regarding its inclusion under Rice, 22 Vet. App. at 455.  Critically, nothing of record suggests that the Veteran is unemployable due to his service connected disabilities.  In so finding, the Board acknowledges that the Veteran appears to no longer be employed, but finds that such is (by his own admission) the product of retirement.  Notwithstanding his reports of such retirement perhaps being "encouraged" and potentially related, in part, to difficulties caused by his service connected psychiatric and neurological symptoms, such statements to not reasonably raise a question of whether he is unemployable due to such symptoms.  At most, he has alleged that his myriad symptoms have prevented him from seeking promotion opportunities he felt he was otherwise qualified for.  Therefore, the issue of entitlement to a TDIU rating has not been implicitly raised in the context of his increased rating claims.  Id.


ORDER

A higher rating of 40 percent (but no higher) is warranted for the Veteran's TBI residuals for the period from March 23, 2010 to December 2, 2013, subject to the laws and regulations governing the payment of monetary awards.

The appeal seeking a rating in excess of 40 percent for TBI residuals at any point during the appeals period is denied.

The appeal seeking a rating in excess of 30 percent for PTSD is denied.

A higher rating of 30 percent (but no higher) is warranted for the Veteran's headaches associated with TBI residuals effective March 23, 2010, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


